Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/184481 has Claims 1-19 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is November 8, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated November 8, 2018 and December 12, 2018 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per Claims 1, 12 and 16, The terms "uninformed design of experiment" and "informed design of experiment", used in the independent claims 1, 12 and 15, do not have a well-defined meaning-making these terms and overall meaning of the claims ambiguous and uncertain. For the purpose of examination, examiner will interpret these terms as initial surrogate model and improved surrogate model respectively. Appropriate correction and clarification is required in these claims. 
ii)	As per claims 1, 12 and 16, the preamble of the claims recites the invention as optimizing additive process parameters for an additive manufacturing process. Said claims, however, lack a step of modifying said parameters let alone modify them in a manner to actually provide optimized values. Because a step of particular modification of the parameters is essential, and because the independent claims lack such an essential feature, the overall meaning of claims 1, 12 and 15 are not clear and need appropriate correction. 
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent Claims 1 and 12 recite: (b) generating an uninformed design of experiment utilizing a specified sampling protocol, (c) generating, based on the uninformed design of experiment, response data, (d) generating, based on the response data and on previous design of experiment comprising at least one of the uninformed design of experiment and informed design of experiment, an informed design of experiment by using a machine learning model and the sampling protocol, (e) iteratively repeating step (d) until a specified objective is satisfied. These are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Said limitations in claims 1 and 12 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “A computer-implemented process” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “A computer-implemented process” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of (a) receiving initial additive process parameter is an insignificant pre-solution activity.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of (a) receiving initial additive process parameter is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1 and 15 only recite “A computer-implemented process” perform the method steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer 
	The dependent claims 2-11 and 13-15 recite additional steps of describing types of initial additive process parameters, material properties, types of response data, specified objective multiple objectives, machine learning model, intelligent sampling protocol optimization protocol-all these steps are just extension of the judicial exception(mental process) and /or insignificant extra-solution activities because these steps fail to integrate the judicial exception into practical application and/or significantly more. Because the dependent claims recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 2-11 and 13-15 are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Ling et al. hereafter Ling (“An intelligent sampling framework for multi-objective optimization in high dimensional design space”, AIA A, 2018, pp 1-10), in view of Mamrak et al. hereafter Mamrak (Pub. No.: US 2018/0178287 A1).

Regarding Claim 1, Ling discloses a method 

 	(b) generating an uninformed design of experiment utilizing a specified sampling
Protocol (Ling: page 2 second-last paragraph: the first step in the intelligent sampling framework is to construct a small DOE for building the initial surrogate model.);
(c) generating, based on the uninformed design of experiment, response data (Ling: page 2 second-last paragraph: Space-filling DOE techniques generate well-spread DOE points that cover the entire design space of each input variable, and thus are more suited for advanced metamodeling methods that aim to capture highly nonlinear behavior of the underlying response);
(d) generating, based on the response data and on previous design of experiment
comprising at least one of the uninformed design of experiment and informed design of
experiment, an informed design of experiment by using a machine learning model and the
sampling protocol (Ling: page 3 Figure 1: IDACE Framework; Note the improvement of surrogate model using intelligent DOE and the original small DOE); and
(e) iteratively repeating step (d) until a specified objective is satisfied (Ling: page 3 Figure 1: Note the iterative loop containing intelligent network to improve the surrogate model until global optima is reached; page 2 last paragraph: Once the surrogate models for the objective functions are built using the initial DOE data, the surrogate model predictions can then be used to evaluate the EI function at any feasible design point. The search for design points with high EI values is essentially a single objective optimization problem).
Ling do not explicitly disclose an additive manufacturing Process and (a) receiving initial additive process parameters.
Mamrak discloses an additive manufacturing Process (Mamrak: abstract) and (a) receiving initial additive process parameters (Mamrak: Figure 11 -item 1000: determine initial process parameters; [0068]).
Ling and Mamrak are analogous art because they are from the same field of endeavor. They both relate to engineering optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above Bayesian optimization technique, as taught by Ling, and incorporating the use of additive manufacturing Process, as taught by Mamrak.
One of ordinary skill in the art would have been motivated to do this modification in order to ensure automated process control in additive manufacturing, as suggested by Mamrak (Mamrak: [0001]).

Regarding Claim 12, the claim recites the same substantive limitations as Claim 1 and is rejected using the same teachings.

Regarding Claim 2, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the initial additive process parameters are associated with at least one of (Mamrak: [0046]: consolidated or unconsolidated powdered material composition and physical characteristics).

Regarding Claim 3, the combinations of Ling and Mamrak further discloses the method of claim 2, wherein the material properties are associated with microstructure of a material (Mamrak: [0046]: consolidated or unconsolidated powdered material composition and physical characteristics).

Regarding Claim 4, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein generating the response data comprises obtaining response data from one of an additively manufactured part or a computer implemented model (Mamrak: [0070]: gas flow rates, plume mapping; (Ling: page 2 second-last paragraph: capture highly nonlinear behavior of the underlying response).

Regarding Claims 13 and 17, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the specified objective comprises multiple objectives and the informed design of experiment comprises optimization for the multiple objectives (Ling: page 2 paragraphs 1 and 3 and section II: multi-objective optimization; page 3 column 2 section III: fast computation of EI function for multiple objectives, optimization of EI function over design space).

Regarding Claims 14 and 18, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 6, the combinations of Ling and Mamrak further discloses the method of claim 5, wherein the multiple objectives of the informed design of experiment comprises optimizing for at least one specified objective and reducing model uncertainty (Ling: page 3 column 3 section III.A.: uncertainty quantification framework; Also see page 9 section V: BHM/IDACE can achieve 80%-90% reduction in training data set required). 

Regarding Claims 15 and 19, the claims recite the same substantive limitations as Claim 6 and are rejected using the same teachings.

Regarding Claim 7, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the specified objective is associated with at least one of an attribute or a property of the material (Mamrak: [0070]: gas flow rates, plume mapping; (Ling: page 2 last paragraph: Once the surrogate models for the objective functions are built using the initial DOE data, the surrogate model predictions can then be used to evaluate the EI function at any feasible design point. The search for design points with high EI values is essentially a single objective optimization problem).

Regarding Claim 8, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the machine learning model comprises a probabilistic machine learning process (Ling: page 3 -second and third paragraphs: BHM/IDACE framework).

Regarding Claim 9, the combinations of Ling and Mamrak further discloses the method of claim 8, wherein the probabilistic machine learning process is based on a Bayesian Hybrid Model (BHM) protocol (Ling: page 3 -second and third paragraphs: BHM/IDACE framework).

Regarding Claim 10, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the intelligent sampling protocol comprises intelligent design analysis of computer experiments (IDACE) (Ling: page 3 -second and third paragraphs: BHM/IDACE framework).

Regarding Claim 11, the combinations of Ling and Mamrak further discloses the method of claim 1, wherein the optimization protocol comprises an expect improvement (EI) protocol (Ling: page 3 -second and third paragraphs: optimization of EI function over design space).
	

Regarding Claim 16, Ling discloses a system 

(b) generate an uninformed design of experiment utilizing a specified
(Ling: page 2 second-last paragraph: the first step in the intelligent sampling framework is to construct a small DOE for building the initial surrogate model.);
( c) generating, based on the uninformed design of experiment, response data (Ling: page 2 second-last paragraph: Space-filling DOE techniques generate well-spread DOE points that cover the entire design space of each input variable, and thus are more suited for advanced metamodeling methods that aim to capture highly nonlinear behavior of the underlying response);
(c) generate, based on one of the response data and material data, and based on previous design of experiment comprising at least one of the uninformed design of experiment and informed design of experiment, an informed design of experiment by using a machine learning model and the sampling protocol (Ling: page 3 Figure 1: IDACE Framework; Note the improvement of surrogate model using intelligent DOE and the original small DOE);
(d) receive, from the test device, material data of a part additively manufactured (Mamrak: [0046]: The inputs may take into consideration factors such as: air flow rates, energy beam intensity and focus, consolidated or unconsolidated powdered material composition and physical characteristics, melt pool dimensions and thermal characteristics, the type of fusing process ( e.g. heating, melting, or sintering), and the composition of the plume (e.g. gases/and/or metal alloys); and
( e) repeat steps ( c) and ( d) until a specified objective is satisfied (Ling: page 3 Figure 1: Note the iterative loop containing intelligent network to improve the surrogate model until global optima is reached; page 2 last paragraph: Once the surrogate models for the objective functions are built using the initial DOE data, the surrogate model predictions can then be used to evaluate the EI function at any feasible design point. The search for design points with high EI values is essentially a single objective optimization problem).
Ling do not explicitly disclose an additive manufacturing Process and 
a computer comprising a processor operably connected to a storage device and a
communication device; and
a test device operably connected to the computer, the test device comprising a test platform for accommodating an additively manufactured part and a plurality of measurement devices.  and 
 (a) receive initial additive process parameters; and 
(d) receive, from the test device, material data of a part additively manufactured 
Mamrak discloses an additive manufacturing Process (Mamrak: abstract) and (a) 
a computer comprising a processor operably connected to a storage device and a
communication device (Mamrak: Figure 11, [0068], [0083]); and
a test device operably connected to the computer, the test device comprising a test platform for accommodating an additively manufactured part and a plurality of measurement devices (Mamrak: Figure 10, [0071]); 
a) receiving initial additive process parameters (Mamrak: Figure 11 -item 1000: determine initial process parameters; [0068]).
(d) receive, from the test device, material data of a part additively manufactured (Mamrak: [0046]: The inputs may take into consideration factors such as: air flow rates, energy beam intensity and focus, consolidated or unconsolidated powdered material composition and physical characteristics, melt pool dimensions and thermal characteristics, the type of fusing process ( e.g. heating, melting, or sintering), and the composition of the plume (e.g. gases/and/or metal alloys);
Ling and Mamrak are analogous art because they are from the same field of endeavor. They both relate to engineering optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above Bayesian optimization technique, as taught by Ling, and incorporating the use of additive manufacturing Process, as taught by Mamrak.
One of ordinary skill in the art would have been motivated to do this modification in order to ensure automated process control in additive manufacturing, as suggested by Mamrak (Mamrak: [0001]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Kristensen et al. (EXPECTED-IMPROVEMENT-BASED METHODS FOR ADAPTIVE SAMPLING IN MULTI-OBJECTIVE OPTIMIZATION PROBLEMS, 2016, ASME, pp 1-11) teaches a set of state-of-the-art methods (hypervolume EI method and centroid EI method) are presented and implemented for selecting sampling points for multi-objective optimizations. A novel hypervolume EI method is also developed that does not rely on the assumption of hyperrectangles, but instead assumes the Pareto frontier can be represented by a convex hull.
Ghosh et al.  (Bayesian Multi-Source Modeling with Legacy Data, AIA A SciTech Forum, 2018, pp 1-12) teaches a Bayesian multi-source modeling technique has been developed which combines models built on data from legacy systems with sparse data fora new design to improve the predictive capability of meta-model for the new design.
Kumar et al. ( IMPROVING HIGH-DIMENSIONAL PHYSICS MODELS THROUGH BAYESIAN CALIBRATION WITH UNCERTAIN DATA,2012, ASME, pp 1-10)   address the problem of calibrating model parameters in computational models to match uncertain and limited experimental data using a Bayesian framework.
Yona et al. (Pub. No.: US 2019/0339671 A1) relates to three-dimensional printing systems connectable to 3D printing devices and operable to enable an automatic additive manufacturing process of an associated object using one-button 3D printing.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146